DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 03/22/2021 responsive to the Office Action filed 01/11/2021 has been entered. Drawings, Claims 1-4, 6-8, 12 and 23 have been amended. New claims 30-38 have been added. Claims 12 and 22-29 were previously withdrawn. Claims 1-12 and 22-38 are pending in this application.

Response to Arguments

Since Figs. 7 and 8 have been amended, the objection of Drawings has been withdrawn.
Since claims 1-4 and 6-8 have been amended, the rejection of claims 1-11 under 112(b) has been withdrawn.
Applicant’s arguments, see Amendments pages 8-9 filed 03/22/2021, with respect to the rejection of the claim 1 under 103 rejections have been fully considered. Because of Applicant's amendment, a new ground(s) of rejection is made in view of Kismarton (US 
Applicant’s arguments in the third paragraph in page 8 are not persuasive.
Applicant argues that “Toriyama at ¶ [0015] explains that "[i]t is necessary that the powder mixture has liquidity because, in cases in which the powder mixture does not have liquidity, the filling work is difficult, and there are problems in transmitting the expansion force of the thermally expandable microcapsules to the fiber - reinforced resin base material." Since it is necessary for Toriyama to use a liquid or else experience inadequate filling, the placement of an intervening bladder between the powder mixture of Toriyama and the fiber reinforced base material would render Toriyama incapable of performing its purpose of shaping that base material (i.e., Toriyama states that the expansion force would not be properly transferred in such a circumstance).” 
These arguments are found to be unpersuasive because: 
Toriyama at Pa [0015] further teaches that the phrase “has liquidity” means that the powder mixture can slide down a slope that is less than 90°, and can flow. That is, it does not mean that the powder mixture is a liquid, rather Toriyama’s powder mixture is easy to flow so that the filling work is easy and the expansion force can transmit to the fiber-reinforced resin base material for the purpose of obtaining a molded object with excellent precision and quality (Pa [0020]).
Kismarton teaches that after positioning the expandable member and uncured composite material in the containment member and the lid member, a vacuum is applied to the space between the expandable member 217 and the containment and lid members 202, 208 for evacuating the space around the uncured composite material, and then an elevated temperature is applied to the system and an elevated pressure is applied within the expandable member 217 (Pa [0024]). Therefore, since Kismarton’s expandable member already contacts with the uncured composite material to conform the inner shape of the uncured composite material, the existence of the expandable member would not render Toriyama’s powder mixture incapable of performing its purpose of shaping that base material.

Claim Objections

Claim 38 is objected to because of the following informalities: “The method of claim 36” in line 1 should read -- The method of claim 37 --.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-8, 10-11, 30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kismarton (US 2007/0080481-of record) in view of Aker et al. (US 4,828,639).

With respect to claims 1, 10 and 34, Kismarton teaches a method for fabricating a composite part (“methods for fabrication of composite components”, Pa [0019]), the method comprising:
laying up a preform that is made of fiber reinforced material and that includes a cavity (“the composite material 216 may be formed using successive layers of a fiber-containing resinous material.”, Pa [0021] and Fig. 3; “uncured composite material is formed on the inner surfaces of the containment member 202”, Pa [0023]; and “positioning a composite material”, claim 10);
inserting one or more bladders into the cavity (“the expandable member 217 is positioned”, Pa [0023] and “positioning an expandable member adjacent the composite material”, claim 10);
inflating the one or more bladder (“an elevated pressure PE is applied within the expandable member 217”, Pa [0024] and “expanding the expandable member”, claim 10);
consolidating the preform while the one or more bladders are inflated (“cure the composite material 216”, Pa [0024] and claim 10);
deflating the one or more bladder (“the elevated temperature and pressure conditions TE, PE are relieved”, Pa [0024]); and
inherently removing the one or more bladder from the cavity in order to obtain the cured composite component (Figs. 3 and 6).
Kismarton further teaches that after positioning the preform (“the composite material 216”) and the bladder (“the expandable member 217”), an elevated temperature TE is applied to the system 200, and an elevated pressure PE is applied within the bladder (“expandable member 217”), such as by providing a pressurized gas or fluid from the pressure source 224 through the second port 220 to suitably cure the composite material 216 within the system 100 (Pa [0024]), but does not specifically teach that the bladder that is loaded with expandable pellets is inflated in response to a triggering condition and deflated by cooling.
In the same field of endeavor, adhesive bonding of assemblies, Aker teaches that the assembly 70, comprising the laminates of material 74 forming the assembly and uncured resin is placed within the die 72, the interior of the assembly is filled with expandable spheroids 56 and the ends of die 72 are capped by caps 76 to contain the spheroids, then upon heating the package formed thereby, the spheroids expand, thus furnishing the internal pressure necessary to force the materials together and against the inner surface of the die 72 to form the bonded assembly, and the pressure is relieved when the package is cooled (Co 3 li 42-52). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kismarton with the teaching of Aker so that the skilled artisan would fill Aker’s expandable spheroids in Kismarton’s bladder (“the expandable member”) so that the bladder would be inflated by expanding the expandable spheroids by just heating and deflated by cooling instead of by providing a pressurized gas or fluid from the pressure source 224 through the second port 220 while the mold is also heated for the purpose of reducing the costs of system and operations in forming a composite part. 

With respect to claim 2, Kismarton as applied to claim 1 above teaches hardening the preform into a composite part while the one or more bladders are inflated (“The elevated temperature and pressure conditions TE, PE may be applied (blocks 410, 412) for one or more periods as desired to suitably cure the composite material 216 within the system 100.”, Pa [0024]).

With respect to claim 4, since Aker as applied in the combination regarding claim 1 above teaches filling the interior of the assembly with expandable spheroids 56 directly (Co 3 li 44-45), one would have found it obvious to insert the expandable spheroids into the cavity of the preform directly or use both methods of inserting the expandable spheroids in the one or more bladder and inserting the expandable spheroids into the cavity of the preform for the same purpose of applying the pressure to the preform so as to obtain the composite part using simple system and simple work.

With respect to claim 5, even if Kismarton as applied to claim 1 above teaches using one bladder inside the preform (“the composite material 216”), one would have found it obvious to use multiple bladders in the preform for the purpose of applying the pressure to the preform, since it has been held that the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

With respect to claim 6, even if Kismarton as applied to claim 1 above does not specifically teaches arranging the one or more bladder within the cavity based on a cross-sectional shape of the cavity, Kismarton teaches that the bladder (“an expandable member”) disposed within the cavity (“the internal volume adjacent to the composite material”) is adapted to apply an elevated pressure against the composite material that urges the composite material against at least one of the containment member and the lid member (Pa [0008]), thus one would have found it obvious to arrange the bladder within the cavity based on a cross-sectional shape of the cavity for the purpose of obtaining excellent precision so as to obtain the desired shape of the composite part.

With respect to claim 7, even if Kismarton as applied to claim 1 above does not specifically teaches selecting shape of the one or more bladder based on a cross-sectional shape of the cavity, Kismarton teaches that the bladder (“an expandable member”) disposed within the cavity (“the internal volume adjacent to the composite material”) is adapted to apply an elevated pressure against the composite material that urges the composite material against at least one of the containment member and the lid member (Pa [0008]), and further shows the bladder having the shape conforming the shape of the composite material in Fig. 3, thus one would have found it obvious to select shape of the bladder based on a cross-sectional shape of the cavity for the purpose of obtaining excellent precision so as to obtain the desired shape of the composite part.

With respect to claim 8, Kismarton as applied to claim 1 above further teaches laying the preform up against a mandrel prior to inflating the bladders (“uncured composite material is formed on the inner surfaces of the containment member 202”, Pa [0023] and “positioning a composite material within a containment member”, claim 10).

With respect to claim 11, Kismarton as applied to claim 1 above further teaches that a portion of an aircraft assembled according to the method of claim 1 (Figs. 8 and 9). It is noted that the claim is considered product-by-process claim. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).

With respect to claim 30, Kismarton as applied to claim 1 above further teaches laying up the preform that is made of fiber reinforced material comprises laying up a preform that is made of Carbon Fiber Reinforced Polymer (CFRP) (“the composite material 216 may be formed using successive layers of a fiber-containing resinous material…the fibers within the composite material 216 may include … graphite”, Pa [0021]).

Claims 3, 9, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kismarton (US 2007/0080481-of record) in view of Aker et al. (US 4,828,639) as applied to claim 1 above, and further in view of Toriyama (US 2020/0238638-of record).

With respect to claims 3, 9, 32, and 33, Aker as applied in the combination regarding claim 1 above further teaches that the expandable spheroids 56 are formed of rubber balls having a high coefficient of thermal expansion (Co 3 li 21-23) and the volumes of the expandable spheroids are increased by heating and decreased by cooling (Co 3 li 34-37 and 47-52) so that the bladder is inflated and deflated thereby in the combination, but does not specifically teach that the volumes of the expandable pellets are increased via a foaming agent within the pellets and decreased by cooling the expandable pellets below a foaming temperature of the foaming agent.
In the same field of endeavor, a production method for a fiber-reinforced resin molded object (Pa [0010]), Toriyama teaches that after arranging a fiber-reinforced resin base material on an inner surface of a mold, a core space of the mold, on which the fiber-reinforced resin base material is arranged, is filled with a powder mixture that includes thermally expandable microcapsules and another powder (Pa [0011], [0030] and Fig. 1), and then the entire mold is heated, the thermally expandable microcapsules included in the powder mixture 2 a are caused to expand, and the fiber-reinforced resin base material 1 is pressed against the inner surface of the lower mold 3 due to the pressure caused by the expansion of the expanded powder mixture 2 b and, as a result the fiber-reinforced resin base material 1 is molded into a molded object that conforms to the shape of the inner surface (Pa [0034] and Fig. 2). Toriyama further teaches that by heating the thermally expandable microcapsules the encapsulated volatile solvent evaporates and vaporizes, thereby increasing the pressure inside the thermally expandable microcapsules and the volume of the thermally expandable microcapsules increases 50-times or more (Pa [0016]) and after heating and the fiber-reinforced resin molded object is produced, the expanded powder mixture may be removed by causing the expanded capsules to contract (Pa [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kismarton and Aker with the teaching of Toriyama so that the one would substitute Toriyama’s powder mixture including the thermally expandable microcapsules for Aker’s expandable spheroids for the purpose of obtaining the same result, since it has been held that where the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143 (I)(B)). In this combination, cooling taught by Aker which is the step for decreasing the volume of Aker’s the expandable spheroids would result in decreasing the volume of Toriyama’s thermally expandable microcapsules as well because of liquifaction of the encapsulated solvent. Thus, one would have found it obvious to cool the thermally expandable microcapsules below a foaming temperature of the encapsulated solvent for the purpose of decreasing the volume of the thermally expandable microcapsules.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Kismarton (US 2007/0080481-of record) in view of Aker et al. (US 4,828,639) as applied to claim 1 above, and further in view of Queiroz Da Fonseca et al. (US 2020/0148851).

With respect to claim 31, Aker as applied in the combination regarding claim 1 above further teaches that the expandable spheroids 56 are formed of rubber balls having a high coefficient of thermal expansion (Co 3 li 21-23), but the combination does not specifically teach that the pellets each comprises a matrix of flexible material having airtight pockets.
Queiroz Da Fonseca relates to expandable, blowing agent-containing pellets based on high temperature thermoplastics. Queiroz Da Fonseca teaches that the pellets are storage-stable, expandable pellets based on high temperature-resistant polymers and the particle foams have a homogeneous, fine-celled cell structure (Pa [0007]) which is from a matrix of flexible material having airtight pockets where the blowing agent is.
One would have found it obvious to substitute Queiroz Da Fonseca’s expandable, blowing agent-containing pellets for Aker’s expandable spheroids for the purpose of obtaining the same effect and further for blowing agent capacity/storage stability.

Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kismarton (US 2007/0080481-of record) in view of Aker et al. (US 4,828,639) as applied to claim 1 above, and further in view of Toriyama (US 2020/0238638-of record) and Svedberg et al. (WO 2014/037361).

With respect to claims 35 and 36, the combination as applied the claim 1 above does not specifically teach that deflating the one or more bladders comprises piercing the one or more bladders or operating a port at the one or more bladders.
In the same field of endeavor, a production method for a fiber-reinforced resin molded object (Pa [0010]), Toriyama teaches that after arranging a fiber-reinforced resin base material on an inner surface of a mold, a core space of the mold, on which the fiber-reinforced resin base material is arranged, is filled with a powder mixture that includes thermally expandable microcapsules and another powder (Pa [0011], [0030] and Fig. 1), and then the entire mold is heated, the thermally expandable microcapsules including a encapsulated volatile solvent are caused to expand, and the fiber-reinforced resin base material 1 is pressed against the inner surface of the lower mold 3 due to the pressure caused by the expansion of the expanded powder mixture 2 b and, as a result the fiber-reinforced resin base material 1 is molded into a molded object that conforms to the shape of the inner surface (Pa [0016], [0034] and Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kismarton and Aker with the teaching of Toriyama so that the one would substitute Toriyama’s powder mixture including the thermally expandable microcapsules for Aker’s expandable spheroids for the purpose of obtaining the same result, since it has been held that where the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143 (I)(B)). 
Furthermore, Svedberg relates to a method of preparing expanded thermoplastic microspheres comprising a polymer shell encapsulating a foaming agent (pg 2 li 9-11). Svedberg teaches that the method comprising heating the expandable microspheres within a flexible container to effect expansion of said microspheres, and withdrawing gas from said flexible container (pg 2 li 11-13) and gas is withdrawn from the flexible container, preferably during and/or after the expansion of the microspheres, ensuring that foaming agent leaking out from the microspheres do not form an explosive mixture with air in the flexible container and this can be done by use of sub-atmospheric pressure or vacuum and the gas may be withdrawn from the flexible container through a conduit (pg 5 li 7-9).
One would have found it obvious to perform withdrawing the gas from the bladder after the expansion of the microspheres, i.e. during deflating the bladder, through a conduit by use of sub-atmospheric pressure or vacuum for the purpose of ensuring that foaming agent leaking out from the microspheres do not form an explosive mixture with air in the bladder.

Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Kismarton (US 2007/0080481-of record) in view of Aker et al. (US 4,828,639) as applied to claim 1 above, and further in view of Vontell (US 2010/0015265).

With respect to claim 37, the combination as applied the claim 1 above is silent to including one or more bars of rigid material within the one or more bladders.
In the same field of endeavor, a pressure bladder used to apply pressure to composite materials, Vontell teaches that a seamless pressure bladder having a seamless shell made from a first layer of an elastomeric material which defines an inner cavity having a desired shape, and in order to reinforce the seamless shell, inserts made from ceramic or metal are added to the outer surface of the first layer, and an outer layer covers the inserts (Pa [0004]-[0005] and Fig. 1).
One would have found it obvious to substitute Vontell’s seamless bladder including inserts made from ceramic or metal for Kismarton’s bladder for the purpose of reinforcing the bladder shell.

With respect to claim 38, even if Vontell as applied in the combination regarding claim 37 above does not specifically teach that the one or more bars (“inserts”) are hollow, since Vontell teaches that a purpose of inserts 16, 17, 18 is to reinforce bladder 10 (Pa [0019]), one would have found it obvious to select the shape of the inserts in order to reinforce bladder. It has been held that the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YJK/Examiner, Art Unit 1742                                                                                                                                                                                                        


/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742